     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 1 of 19 Page ID #:1



1    LAW OFFICE OF GREGORY PEACOCK
2    Gregory Peacock, ESQ. (SBN. 277669)
     4425 Jamboree Road, Suite 130
3
     Newport Beach, CA 92660
4    Telephone: (949) 292-7478
     Email: gregorypeacockesq@gmail.com
5

6
     Attorneys for Plaintiff Samuel Garcia-Medina

7                       UNITED STATES DISTRICT COURT
8                      CENTRAL DISTRICT OF CALIFORNIA
9
     SAMUEL GARCIA-MEDINA,                      Case No.:
10
         Plaintiff,                             COMPLAINT FOR DAMAGES FOR:
11

12
         vs.
                                                  1. Violation of Fourth Amendment
13   CITY OF FONTANA; BUDDY                          Rights – Unlawful Arrest;
     PORCH; JOSHUA NASSAR; and                    2. Violation Of Fourth Amendment
14
                                                     Rights – Excessive Force;
     DOES 1 through 10, inclusive,
15                                                3. Violation of First Amendment –
                                                     Freedom of Speech;
16       Defendants.                              4. Violation of Fourteenth
17                                                   Amendment – Deliberate
18                                                   Fabrication of Evidence;
                                                  5. Violation of Fourth / Fourteenth
19                                                   Amendments – Malicious
20                                                   Prosecution;
                                                  6. Municipal Liability – Failure to
21
                                                     Train and/or Discipline;
22                                                7. Municipal Liability –
                                                     Unconstitutional Custom/Practice
23
                                                     and/or Policy.
24

25
                                                JURY TRIAL DEMANDED
26

27

28



                             COMPLAINT FOR DAMAGES
                                            1
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 2 of 19 Page ID #:2



1           COMES NOW Plaintiff Samuel Garcia-Medina and shows this honorable
2
     court the following:
3

4                             JURISDICTIONAL ALLEGATIONS
5
            1.        As this action is brought under 42 U.S.C. § 1983, this court has
6

7
     jurisdiction over this case under its federal question jurisdiction pursuant to 28

8    U.S.C. § 1331.
9
            2.        As the incidents complained of in this action occurred in the County
10

11   of San Bernardino, State of California, within the territorial jurisdiction of this
12
     court, venue properly lies in this court pursuant to 28 U.S.C. § 1391(b)(2).
13

14
                                   GENERAL ALLEGATIONS

15         3.      Plaintiff Samuel Garcia-Medina, hereinafter referred to as “GARCIA-
16
     MEDINA” or “Plaintiff GARCIA-MEDINA”, is a natural person, who, at all times
17

18   complained of in this action, resided in the County of San Bernardino, State of
19
     California.
20

21
           4. Defendant City of Fontana, hereinafter also referred to as “CITY”, is a

22   municipal entity located in the State of California; within the territorial jurisdiction
23
     of this court.
24

25         5.      Defendant Buddy Porch, hereinafter also referred to as “PORCH” is
26
     and at all times complained of herein, was, a peace officer, a police officer,
27

28
     employed by the Fontana Police Department, acting as an individual person under


                                  COMPLAINT FOR DAMAGES
                                                   2
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 3 of 19 Page ID #:3



1    the color of state law, in his individual capacity and was acting in the course of and
2
     within the scope of his employment with defendant CITY.
3

4         6.     Defendant Joshua Nassar, hereinafter also referred to as “NASSAR” is
5
     and at all times complained of herein, was, a peace officer, a police officer,
6

7
     employed by the Fontana Police Department, acting as an individual person under

8    the color of state law, in his individual capacity and was acting in the course of and
9
     within the scope of his employment with defendant CITY.
10

11         7. Defendants DOES 1 through 6, inclusive, are sworn peace officers, and /
12
     or police officers and/or investigators and/or Special Officers and/or a dispatchers
13

14
     and/or some other public officer, public official or employee of defendant CITY

15   and/or otherwise employed by the Fontana Police Department or by some other
16
     law enforcement agency, who in some way committed some or all of the tortious
17

18   actions (and constitutional violations) complained of in this action, and/or are
19
     otherwise responsible for and liable to plaintiff for the acts complained of in this
20

21
     action, whose identities are, and remain unknown to plaintiff, who will amend his

22   complaint to add and to show the actual names of said DOE defendants when
23
     ascertained by plaintiff.
24

25         8.     At all times complained of herein, DOES 1 through 6, inclusive, were
26
     acting as individual persons acting under the color of state law, pursuant to their
27

28
     authority as sworn peace officers and/or Special Officers and/or Supervisors (i.e.

     Sergeants, Lieutenants, Captains, Commanders, etc.) and/or dispatchers, employed
                                 COMPLAINT FOR DAMAGES
                                                3
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 4 of 19 Page ID #:4



1    by the Fontana Police Department, and were acting in the course of and within the
2
     scope of their employment with defendant CITY and/or with some other public /
3

4    municipal entity.
5
            9.     Defendants DOES 7 through 10, inclusive, are sworn peace officers,
6

7
     Chief and/or the Assistant Chiefs and/or Commanders and/or Captains and/or

8    Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy
9
     making and/or final policy making officials, employed by Fontana Police
10

11   Department and/or defendant City of Fontana and/or with some other public entity,
12
     who are in some substantial way liable and responsible for, or otherwise
13

14
     proximately caused and/or contributed to the occurrences complained of by

15   plaintiff in this action, such as via supervisory liability (i.e. failure to properly
16
     supervise, improperly directing subordinate officers, approving actions of
17

18   subordinate officers), via bystander liability (failing to intervene in and stop
19
     unlawful actions of their subordinates and/or other officers), and such as by
20

21
     creating and/or causing the creation of and/or contributing to the creation of the

22   policies and/or practices and/or customs and/or usages of the Fontana Police
23
     Department for, inter alia,: 1) for using excessive force upon persons; 2)
24

25   unlawfully arresting persons; 3) fabricating evidence; and 4) covering up tortious
26
     conduct by Fontana Police Department peace officers.
27

28
            10.    At all times complained of herein, DOES 7 through 10, inclusive,

     were acting as individual persons acting under the color of state law, pursuant to
                                COMPLAINT FOR DAMAGES
                                                  4
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 5 of 19 Page ID #:5



1    their authority as the Chief and/or the Assistant Chief and/or Captains and/or
2
     Lieutenants and/or Sergeants and/or other Supervisory personnel and/or policy
3

4    making and/or final policy making officials with the Fontana Police Department,
5
     and/or some other public official(s) with defendant CITY and/or with some other
6

7
     public entity, and were acting in the course of and within the scope of their

8    employment with defendant CITY and/or with some other public entity.
9
              11.     At all times complained of herein, defendants DOES 7 through 10,
10

11   inclusive, were acting as individual persons under the color of state law; under and
12
     pursuant to their status and authority as peace officers and/or Supervisory peace
13

14
     officers (as described herein, above and below), and/or policy making peace

15   officers, with the Fontana Police Department and/or otherwise with defendant
16
     CITY1.
17

18            12.     Plaintiff is presently unaware of the identities of DOES 1 through 10,
19
     inclusive, and will amend his complaint to add and to show the actual names of
20

21
     said DOE defendants, when made known to plaintiff.

22            13.    In addition to the above and foregoing, Defendant PORCH, NASSAR
23
     and DOES 1 through 6, inclusive, acted pursuant to a conspiracy, agreement and
24

25   understanding and common plan and scheme to deprive the plaintiff of his federal
26

27

28

     1
         Such as a CITY executive officer.
                                    COMPLAINT FOR DAMAGES
                                                   5
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 6 of 19 Page ID #:6



1    Constitutional and statutory rights, and California constitutional and statutory state
2
     law rights, as complained of in this action.
3

4          14.    Defendants PORCH, NASSAR and DOES 1 through 6, inclusive,
5
     acted in joint and concerted action to so deprive the plaintiff of those rights as
6

7
     complained of herein; all in violation of 42 U.S.C. § 1983, and otherwise in

8    violation of United States (Constitutional and statutory) law and California
9
     (Constitutional and statutory) state law.
10

11         15.    Said conspiracy / agreement / understanding / plan / scheme / joint
12
     action / concerted action, above-referenced, was a proximate cause of the violation
13

14
     of the plaintiff’s federal and state constitutional and statutory rights, as complained

15   of herein.
16
           16.    This action has been timely brought as Plaintiff’s claims were tolled
17

18   during the pendency of the underlying criminal action pursuant to Government
19
     Code § 945.3.
20

21
                            FIRST CAUSE OF ACTION
                         VIOLATION OF 42 U.S.C. § 1983
22                    Violation of Fourth Amendment Rights –
23               Unlawful / Unreasonable Seizure / Arrest of Person
       (Against Defendants PORCH, NASSAR and DOES 1 through 6, inclusive)
24

25         17.    Plaintiff hereby realleges and incorporates by reference the allegations
26
     set forth in paragraphs 1 through 16, inclusive, above, as if set forth in full herein.
27

28



                               COMPLAINT FOR DAMAGES
                                                 6
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 7 of 19 Page ID #:7



1          18.    Just after midnight on July 5, 2018, GARCIA-MEDIA and his
2
     girlfriend were sitting in the backseat of his car which was parked in the parking
3

4    lot of a 7-11 in Fontana, California.
5
           19.    GARCIA-MEDINA and his girlfriend were merely sitting in his
6

7
     vehicle and eating some food that they had just purchased at the 7-11 store when

8    Defendants PORCH, NASSAR and DOES 1 through 6, inclusive, approached
9
     Plaintiff’s vehicle.
10

11         20.    Defendant PORCH ordered GARCIA-MEDINA to roll his window
12
     down. GARCIA-MEDINA complied and rolled down his window.
13

14
           21.    Defendants PORCH, NASSAR and DOES 1 through 6, inclusive,

15   then began demanding GARCIA-MEDINA’s identification.
16
           22.    GARCIA-MEDINA asked the officers why they were asking for his
17

18   identification because he was merely sitting in his car.
19
           23.    PORCH, NASSAR and DOES 1 through 6, inclusive, did not answer
20

21
     GARCIA-MEDINA and immediately demanded Plaintiff’s identification again.

22         24.    GARCIA-MEDINA again asked the defendants what he did wrong
23
     when PORCH opened the backseat door. GARCIA-MEDINA then began verbally
24

25   protesting the actions of the defendants.
26
           25.    Plaintiff’s girlfriend was sitting in the seat next to the door that
27

28
     PORCH opened.


                               COMPLAINT FOR DAMAGES
                                                 7
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 8 of 19 Page ID #:8



1          26.    PORCH entered the vehicle and reached across the backseat and
2
     attempted to pull GARCIA-MEDINA out of the vehicle.
3

4          27.    NASSAR then opened the other backseat door and held Plaintiff down
5
     while PORCH was trying to pull GARCIA-MEDINA out.
6

7
           28.    PORCH then began punching GARCIA-MEDINA in the face.

8          29.    NASSAR then began punching GARCIA-MEDINA and striking
9
     GARCIA-MEDINA with his elbow.
10

11         30.    GARCIA-MEDINA was then slammed on to the ground where
12
     NASSAR pressed his knees on to GARCIA-MEDINA’s head and neck.
13

14
           31.    GARCIA-MEDINA was begging the defendants to stop because he

15   could not breathe.
16
           32.    PORCH, NASSAR and DOES 1 through 6, inclusive, then placed
17

18   GARCIA-MEDINA in handcuffs.
19
           33.    Paramedics arrived on scene and provided treatment to GARCIA-
20

21
     MEDINA for the injuries that PORCH, NASSAR and DOES 1 through 6,

22   inclusive, caused.
23
           34.    GARCIA-MEDINA was transported to Arrowhead Regional Medical
24

25   Center for further medical treatment.
26
           35.    GARCIA-MEDINA was then taken to West Valley Detention Center
27

28
     were he was booked on bogus charges of violating Penal Code § 69 (attempting to

     resist an executive officer by means of violence or threats of violence.)
                              COMPLAINT FOR DAMAGES
                                               8
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 9 of 19 Page ID #:9



1          36.    PORCH and NASSAR then authored police reports which contained
2
     several material misrepresentations. The bogus reports alleged, inter alia, that
3

4    GARCIA-MEDINA was fighting with the officers and kicking the officers while
5
     resisting arrest. GARCIA-MEDINA did none of these things.
6

7
           37. On November 21, 2018 San Bernardino County District Attorney’s

8    Office then filed a criminal Complaint against GARCIA-MEDINA, based upon the
9
     misrepresentations in PORCH and NASSAR’s reports.
10

11         38.    The criminal action was dismissed in the interest of justice on August
12
     5, 2020.
13

14
           39.    As complained of herein above, none of the defendants to this action

15   had a warrant for plaintiff’s arrest, nor probable cause to believe that plaintiff had
16
     committed a crime, nor reasonable suspicion of criminality afoot by the plaintiff,
17

18   or any suspicion that the plaintiff was a danger to anyone or anything.
19
           40.    Accordingly, the detention and arrest of plaintiff by Defendants
20

21
     PORCH, NASSAR and DOES 1 through 6, inclusive, by threatened use of force,

22   constituted an unlawful and unreasonable seizure of plaintiff, in violation of his
23
     rights under the Fourth Amendment to the United States Constitution.
24

25         41.    As a direct and proximate result of the actions of defendants PORCH,
26
     NASSAR and DOES 1 through 6, inclusive, as complained of herein, plaintiff: 1)
27

28
     was substantially physically, mentally and emotionally injured; 2) incurred medical

     and psychological costs, bills and expenses and 3) incurred other special and
                               COMPLAINT FOR DAMAGES
                                                9
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 10 of 19 Page ID #:10



1     general damages and expenses in an amount to be proven at trial which is in excess
2
      of $3,000,000.
3

4            42.     The actions by said defendants were committed maliciously,
5
      oppressively and in reckless disregard of plaintiff’s constitutional rights, sufficient
6

7
      for an award of punitive / exemplary damages against all defendants and each of

8     them, save defendant CITY, in an amount to be proven at trial in excess of
9
      $2,000,000.00.
10

11                            SECOND CAUSE OF ACTION
                             VIOLATION OF 42 U.S.C. § 1983
12
                          Violation of Fourth Amendment Rights -
13                     Excessive/Unreasonable Use of Force on Person
14
                (Against PORCH, NASSAR and DOES 1 through 6, inclusive)

15           43.     Plaintiff hereby realleges and re-incorporates by reference the
16
      allegations set forth in paragraphs 1 through 42 inclusive, above, as if set forth in
17

18    full herein.
19
             44.     As mentioned above and in addition to the above and foregoing, when
20

21
      GARCIA-MEDINA was unlawfully arrested, he was physically beaten and

22    tortured by PORCH, NASSAR and DOES 1 through 6, inclusive.
23
             45.     The actions of Defendants PORCH, NASSAR and DOES 1 through 6,
24

25    inclusive, as complained above herein, constituted a violation of GARCIA-
26
      MEDINA’s rights under the Fourth Amendment to the United States Constitution
27

28
      to be free from the use of unlawful and unreasonable and excessive force upon his

      person.
                                 COMPLAINT FOR DAMAGES
                                                 10
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 11 of 19 Page ID #:11



1           46.     As a direct and proximate result of the actions of Defendants
2
      PORCH, NASSAR and DOES 1 through 6, inclusive, GARCIA-MEDINA was: 1)
3

4     substantially physically, mentally and emotionally injured; 2) incurred medical and
5
      psychological costs, bills and expenses, 3) incurred lost wages and profits, and 4)
6

7
      suffered terrible physical injury, pain and suffering, as well as mental and

8     emotional pain and suffering, and 5) suffered / is suffering lost wages and profits;
9
      all in an amount to be proven at trial; in excess of $3,000,000.00.
10

11          47. The actions of said defendants, and each of them, as complained of
12
      herein, were committed maliciously, oppressively and in reckless disregard of
13

14
      GARCIA-MEDINA’s constitutional rights, sufficient for an award of punitive /

15    exemplary damages against said defendants, save CITY, in an amount to be proven
16
      at trial, in excess of $2,000,000.00.
17

18                            THIRD CAUSE OF ACTION
                           VIOLATION OF 42 U.S.C. § 1983
19
               Violation of First Amendment Rights - Freedom of Speech
20      (Against Defendants PORCH, NASSAR and DOES 1 through 6, inclusive)
21
            48.    Plaintiff hereby realleges and incorporates by reference the allegations
22

23    set forth in paragraphs 1 through 47, inclusive, above, as if set forth in full herein.
24
            49.    Moreover, the conduct of Defendant PORCH, NASSAR and DOES 1
25
      through 6, inclusive, violated GARCIA-MEDINA’s right to freedom of speech,
26

27    specifically when PORCH, NASSAR and DOES 1 through 6, inclusive, brutally
28



                                COMPLAINT FOR DAMAGES
                                                 11
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 12 of 19 Page ID #:12



1     beat GARCIA-MEDINA in retaliation against GARCIA-MEDINA for protesting
2
      their unlawful actions.
3

4           50.    PORCH, NASSAR and DOES 1 through 6, inclusive, further
5
      retaliated against GARCIA-MEDINA when they attempted to procure a criminal
6

7
      judgment against GARCIA-MEDINA which could have prevented GARCIA-

8     MEDINA from seeking redress for the unlawful actions of defendants.
9
            51.    A substantial or motivating factor in the decisions of the various
10

11    defendants to take the adverse actions against plaintiff as complained of in this
12
      action, was GARCIA-MEDINA’s exercise of his right to freedom of speech under
13

14
      the First Amendment to the United States Constitution.

15          52.    Moreover, said defendants would not have taken said adverse actions
16
      against GARCIA-MEDINA, had GARCIA-MEDINA not exercised his right to
17

18    freedom of speech under the First Amendment to the United States Constitution.
19
            53.    The conduct of PORCH, NASSAR and DOES 1 through 6, inclusive,
20

21
      would chill a person of ordinary firmness from continuing to engage in

22    constitutionally protected activity.
23
            54.    As a direct and proximate result of said adverse actions taken against
24

25    said plaintiff by said defendants as described above, plaintiff suffered serious
26
      bodily injury, severe mental and emotional distress, medical and psychological
27

28
      costs and expenses, lost wages / profits, attorney’s fees and other special damages;

      all in an amount to be proven at trial, in excess of $3,000,000.00.
                                COMPLAINT FOR DAMAGES
                                                12
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 13 of 19 Page ID #:13



1            55.     The actions of defendants and each of them, as complained of herein,
2
      were done maliciously and in reckless disregard of plaintiff’s constitutional rights
3

4     sufficient for an award of punitive / exemplary damages against said defendants,
5
      save defendant CITY, in an amount to be proven at trial, in excess of
6

7
      $2,000,000.00.

8                            FOURTH CAUSE OF ACTION
9                           VIOLATION OF 42 U.S.C. § 1983
                       Violation of Fourteenth Amendment Rights -
10
                            Deliberate Fabrication of Evidence
11             (Against PORCH, NASSAR and DOES 1 through 6, inclusive)
12
            56.      Plaintiff hereby realleges and incorporates by reference the
13

14
      Allegations set forth in paragraphs 1 through 55, inclusive, above, as if set forth in

15    full herein.
16
            57.      PORCH, NASSAR and DOES 1 through 6, inclusive, deliberately
17

18    fabricated evidence that was used to criminally charge and prosecute GARCIA-
19
      MEDINA.
20

21
            58.      PORCH, NASSAR and DOES 1 through 6, inclusive’s reports of the

22    incident complained of in this action are littered with material misrepresentations.
23
            59.      The reports were ultimately submitted to the San Bernardino County
24

25    District Attorney’s Office and relied upon during the prosecution of GARCIA-
26
      MEDINA.
27

28
            60.      Defendants knew that they were misrepresenting the facts of this


                                 COMPLAINT FOR DAMAGES
                                                13
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 14 of 19 Page ID #:14



1     incident and were deliberately indifferent to the fact that their misrepresentations
2
      were relied upon during the prosecution of GARCIA-MEDINA.
3

4          61.       The actions of PORCH, NASSAR and DOES 1 through 6, inclusive,
5
      as Complained of herein, constituted a violation of GARCIA-MEDINA’s rights
6

7
      under the Fourteenth Amendment to the United States Constitution.

8          62.       As a direct and proximate result of the actions of Defendants
9
      PORCH, NASSAR and DOES 1 through 6, inclusive, inclusive, as complained of
10

11    herein, GARCIA-MEDINA: 1) was substantially physically, mentally and
12
      emotionally injured; 2) incurred medical and psychological costs, bills and
13

14
      expenses and 3) incurred other special and general damages and expenses in an

15    amount to be proven at trial which is in excess of $3,000,000.00.
16
           63.       The actions of said Defendants, and each of them, as complained of
17

18    herein, were committed maliciously, oppressively and in reckless disregard of
19
      GARCIA-MEDINA’s constitutional rights, sufficient for an award of punitive /
20

21
      exemplary damages against all defendants and each of them, save for Defendant

22    CITY, in an amount to be proven at trial which is in excess of $2,000,000.00.
23
                              FIFTH CAUSE OF ACTION
24
                             MALICIOUS PROSECUTION
25                         VIOLATION OF 42 U.S.C. § 1983
                 Violation Of Fourth And Fourteenth Amendment Right
26
        (Against Defendants PORCH, NASSAR and DOES 1 through 6, inclusive)
27

28
           64.    Plaintiffs hereby reallege and incorporates by reference the allegations

      set forth in paragraphs 1 through 63, inclusive, above, as if set forth in full herein.
                                COMPLAINT FOR DAMAGES
                                                 14
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 15 of 19 Page ID #:15



1          65.     As shown above, PORCH, NASSAR and DOES 1 through 6,
2
      inclusive falsely arrested plaintiff GARCIA-MEDINA and did not have probable
3

4     cause to arrest GARCIA-MEDINA.
5
           66.     Also as shown above, PORCH, NASSAR, and DOES 1 through 6,
6

7
      inclusive, knew that plaintiff GARCIA-MEDINA had not committed any crimes,

8     and, nonetheless, authored bogus police reports, and accused plaintiff GARCIA-
9
      MEDINA of various acts to show that plaintiff had committed a crime.
10

11         67.    Said police reports by PORCH, NASSAR and DOES 1 through 6,
12
      inclusive, also contained material misrepresentations of facts and material
13

14
      omission of facts upon which the San Bernardino County District Attorney’s

15    Office relied, in large part, in deciding to file and to maintain the criminal
16
      prosecution of the plaintiff GARCIA-MEDINA.
17

18         68.    Moreover, said criminal action against GARCIA-MEDINA was
19
      terminated in his favor, in a manner inconsistent with guilt.
20

21
           69.    Moreover, as shown above, none of said defendant officers had

22    probable cause to believe that GARCIA-MEDINA committed a crime.
23
           70.    Moreover, said criminal action was procured by said defendants with
24

25    malice.
26
           71.    Moreover, as California does not provide for any remedy for an
27

28
      aggrieved malicious prosecution victim to sue a public employee for the filing

      and/or procurement of a bogus criminal action, pursuant to Parratt v. Taylor, 451
                                COMPLAINT FOR DAMAGES
                                                 15
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 16 of 19 Page ID #:16



1     U.S. 527 (1981), the actions of said defendants constituted a violation of the
2
      Fourth, Ninth and Fourteenth Amendments to the United States Constitution.
3

4           72.   As a direct and proximate result of the actions of Defendants
5
      PORCH, NASSAR, and DOES 1 through 6, inclusive, as complained of herein,
6

7
      Plaintiff GARCIA-MEDINA: 1) was substantially physically, mentally and

8     emotionally injured, 2) incurred medical and psychological costs, bills and
9
      expenses, 3) lost the use and possession of his real and personal property and 4)
10

11    incurred other special and general damages and expenses, including attorney’s fees
12
      and associated costs; all in an amount to be proven at trial which is in excess of
13

14
      $3,000.000.00.

15          73.   The actions of Defendants PORCH, NASSAR, and DOES 1 through
16
      6, inclusive, as complained of herein, were committed maliciously, oppressively
17

18    and/or in reckless disregard of plaintiff’s constitutional rights, sufficient for an
19
      award of punitive exemplary damages against all defendants, save for defendant
20

21
      CITY, in an amount to be proven at trial which is in excess of $2,000,000.00.

22                     SIXTH CAUSE OF ACTION
23                   VIOLATION OF 42 U.S.C. § 1983
        FEDERAL CLAIM FOR FAILURE TO PROPERTY TRAIN AND FOR
24
             FAILURE TO PROPERLY HIRE / FIRE / DISCIPLINE
25                      (Against Defendant CITY)
26
            74.    Plaintiffs hereby reallege and incorporate by reference the allegations
27

28
      set forth in paragraphs 1 through 73, inclusive, above, as if set forth in full herein.


                                 COMPLAINT FOR DAMAGES
                                                  16
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 17 of 19 Page ID #:17



1            75.   As complained of herein above, the acts of Defendants PORCH,
2
      NASSAR and DOES 1 through 6, deprived plaintiff of his rights under the laws of
3

4     the United States and The United States Constitution.
5
             76.   The training policies of CITY were not adequate to train its police
6

7
      officer employees to properly and lawfully handle situations similar to the one

8     they were presented with when they confronted plaintiff, including training on
9
      when they may detain and arrest persons and the use of reasonable force.
10

11           77.   CITY was deliberately indifferent to the obvious consequences of its
12
      failure to train its police officer employees adequately, to wit; 1) to train its
13

14
      deputies and officers, that in the State of California, that a failure of one to

15    identify oneself to a peace officer, even during an investigatory detention, is not a
16
      violation of Cal. Penal Code § 148(a)(1) or Cal. Penal Code § 69, and 2) not to use
17

18    unreasonable force.
19
             78.   The failure of CITY to provide adequate training caused the
20

21
      deprivation of plaintiff’s rights by defendants PORCH, NASSAR and DOES 1

22    through 6, inclusive.
23
             79.   CITY’s failure to train is closely related to the deprivation of
24

25    plaintiff’s rights as to be the moving force that ultimately caused plaintiff’s
26
      injuries.
27

28
             80.   As a direct and proximate result of the actions of defendants as

      complained of herein, Plaintiff: 1) was substantially physically, mentally and
                                 COMPLAINT FOR DAMAGES
                                                  17
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 18 of 19 Page ID #:18



1     emotionally injured; 2) incurred medical and psychological costs, bills and
2
      expenses; 3) and incurred other special and general damages, including attorney’s
3

4     fees, investigator fees and associated litigation costs and expenses; all in an
5
      amount to be proven at trial in excess of $3,000,000.00.
6

7
                               SEVENTH CAUSE OF ACTION
                             [VIOLATION OF 42 U.S.C. § 1983]
8                  Claim Against Local Governing Body Defendants Based On
9                            Official Policy, Practice, Or Custom
                                  (Against Defendant CITY)
10

11          81.      Plaintiff hereby realleges and incorporates by reference the allegations
12
      set forth in paragraphs 1 through 80, inclusive, above, as if set forth in full herein.
13

14
            82.      As shown above, the actions of Defendants PORCH, NASSAR and

15    DOES 1 through 6, inclusive, deprived the plaintiff of his particular rights under
16
      the United States Constitution, as described above.
17

18          83.      At all times complained of herein, Defendants PORCH, NASSAR and
19
      DOES 1 through 6, inclusive, were acting pursuant to the policies, customs, usages
20

21
      and practices of the Fontana Police Department / defendant CITY: 1) falsely

22    arresting persons, 2) using unreasonable force; 3) maliciously prosecuting persons;
23
      and 4) for covering-up unlawful and tortious conduct by Fontana Police
24

25    Department personnel and were a proximate cause of the very same federal
26
      constitutional violations complained of by the plaintiff in this action.
27

28
            84.       Said actions of said defendants were done by them under the color of

      state law.
                                 COMPLAINT FOR DAMAGES
                                                 18
     Case 5:21-cv-01422-JGB-KK Document 1 Filed 08/20/21 Page 19 of 19 Page ID #:19



1           85.     As a proximate result of said defendants acting pursuant to said
2
      policies, customs, usages and practices of defendants CITY, above-described, said
3

4     defendants committed said actions complained of above.
5
            86.    As a direct and proximate result of the actions of defendants CITY, as
6

7
      complained of herein, plaintiff: 1) was substantially physically, mentally and

8     emotionally injured, and great physical, mental and emotional pain, suffering and
9
      distress; 2) incurred medical and psychological costs, bills and expenses, 3)
10

11    incurred expenses to repair damaged property; 4) incurred lost profits and wages,
12
      and 5) incurred other special and general damages and expenses in an amount to be
13

14
      proven at trial, which is in excess of $3,000,000.00 for each plaintiff.

15          WHEREFORE, plaintiff prays for judgment as follows:
16
                   a) For a judgment against all defendants for compensatory damages
17

18                    in an amount in excess of $3,000,000.00;
19
                   b) For a judgment against all defendants, save defendant CITY, for
20

21
                      punitive damages in an amount in excess of $2,000,000.00;

22                 c) For an award of reasonable attorney’s fees and costs;
23
                   d) For a trial by jury; and
24

25                 e) For such other and further relief as this honorable court deems just
26
                      and equitable.
27

28
                                                 _/s/ Gregory Peacock______________
                                                    GREGORY PEACOCK

                                COMPLAINT FOR DAMAGES
                                                  19
